Order

PER CURIAM.
Carl David Stenner appeals from the judgment in his dissolution of marriage action, which included a counterclaim brought by his wife under federal and state wiretap laws. Stenner objects to the child custody provisions of the decree, the distribution of marital and non-marital property, and the amount of child support awarded. He also appeals the award of damages entered as to the wiretap claims. Having carefully considered the contentions on appeal, we conclude the judgment should be affirmed. A published opinion would lack precedential value. A memorandum as to the reasons for our decision has been furnished to the parties. Rule 84.16(b).